Title: To George Washington from Samuel Adams, 26 May 1779
From: Adams, Samuel
To: Washington, George



Sir
Marine Committee Philadelphia May 26th 1779

Your Excellencys Letter of the 25th instant to this Committee together with an extract from another of the 17th instant to the President of Congress has been duely considered by the Committee. Unfortunately the situation of our Frigates is such, as to afford no reason to expect that they can possibly be collected in Season to execute the plan proposed. The Providence of 32 Guns & the Ranger of 18 are already ordered on a Cruize and it is supposed must be at Sea before different orders can reach them at Boston. The Warren of 36 Guns & the Queen of France of 20 Guns have lately returned from A Cruize and are unmanned. Although the Naval force of the enemy at New York is at present trifling, yet as their situation in this respect is very fluctuating, they may probably be so reinforced as to render it too hazardous to risk only the two Frigates in this River viz. the Confederacy of 36 Guns & the Deane of 28 G[un]s the lat[t]er of which wants a great number of Hands to make up her Complement. Add to this that though the force of the enemy on the Water would be inferior to ours, yet might they not retire under cover of the Batteries on Shore, and receive effectual protection from any Annoyance that could be attempted from the Guns of our Small Ships?
I am desired by the Committee to Assure you Sir, that they shall always be ready with the greatest alacrity to employ our little fleet in the execution of such Plans as may be suggested to them by your Excellency whenever circumstances shall be such as to render it practicable. I am Your Excellencys most obedt and very humble servant
Saml Adams
